Name: 95/344/EC: Commission Decision of 3 August 1995 terminating the anti-dumping proceeding in respect of imports of ammonium nitrate originating in Lithuania
 Type: Decision
 Subject Matter: competition;  political geography;  means of agricultural production;  economic analysis
 Date Published: 1995-08-23

 Avis juridique important|31995D034495/344/EC: Commission Decision of 3 August 1995 terminating the anti-dumping proceeding in respect of imports of ammonium nitrate originating in Lithuania Official Journal L 198 , 23/08/1995 P. 0027 - 0028COMMISSION DECISION of 3 August 1995 terminating the anti-dumping proceeding in respect of imports of ammonium nitrate originating in Lithuania (95/344/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Article 9 thereof, After consultation within the Advisory Committee, A. PROCEDURE (1) In June 1994, the Commission announced by a notice published in the Official Journal of the European Communities (5), the initiation of an anti-dumping proceeding concerning imports into the Community of ammonium nitrate originating in Lithuania and Russia, and commenced an investigation. (2) The proceeding was initiated as a result of a complaint lodged by the European Fertilizer Manufacturers' Association (EFMA), on behalf of producers whose collective output of ammonium nitrate was alleged to represent a major proportion of Community production. (3) The complaint contained evidence of dumping of this product originating in Lithuania and Russia, and of material injury resulting therefrom, and was considered to provide sufficient evidence to justify opening a proceeding. (4) The Commission officially notified the producers, exporters and importers known to be concerned, the representatives of the exporting countries, and the complainant, and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing. (5) Several parties, including the Lithuanian authorities and the sole Lithuanian exporter, made their views known in writing and requested a hearing; all such requests were granted. (6) The Commission sought and verified all information it deemed necessary for the purpose of its determination of dumping and injury. (7) The investigation of dumping covered the period from 1 April 1993 to 31 March 1994 (hereinafter referred to as 'the investigation period`). (8) The Commission continued to seek all information it deemed necessary for its definitive findings. The parties were informed of the essential facts and considerations on the basis of which it was intended to terminate the proceeding with regard to imports originating in Lithuania. They were also granted a period within which to make representations subsequent to those disclosures. B. TERMINATION OF THE PROCEEDING AS REGARDS IMPORTS ORIGINATING IN LITHUANIA (9) The investigation concerning imports of ammonium nitrate originating in Lithuania has revealed that although these imports were dumped, they have not materially contributed to the injury to the Community industry. (10) The reasons for this conclusion are set out in recitals 62 to 67 and 73 to 76 of Council Regulation (EC) No 2022/95 (1), imposing a definitive anti-dumping duty on imports of ammonium nitrate originating in Russia. (11) In these circumstances, it is considered that protective measures against imports from Lithuania are unnecessary and that the proceeding concerning these imports should be terminated in accordance with Artcile 9 (1) of Regulation (EEC) No 2423/88. (12) No objections were raised in the Advisory Committee to termination of the proceeding in respect of imports of ammonium nitrate originating in Lithuania, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding in respect of imports of ammonium nitrate originating in Lithuania is hereby terminated. Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission